Exhibit 10.1

 

THIRD AMENDMENT TO LEASE

 

Landlord and Tenant acknowledge and agree that the Tenant under the Lease is and
has always been intended to be Biosphere Medical, Inc. The scrivener’s error in
describing the Tenant as Biosphere, Inc. is hereby corrected as of the date the
Lease was first signed.

 

Reference is made to a certain Lease dated January 7, 2000, by and between
Thomas J. Teuten and John H. Spurr, Jr., Trustees of 1050 Hingham Street Realty
Trust,  (“Landlord”) and BioSphere Medical, Inc.  (“Tenant”), and as amended,
for Leased Premises located at 1050 Hingham Street, Rockland, Massachusetts (the
“Lease”).

 

Now therefore, in consideration of these presents and other good and valuable
consideration, Landlord and Tenant agree that the Lease is hereby amended as
follows:

 

1.                                       Effective on the Third Amendment
Commencement Date, the Leased Premises is increased to include the “Expansion
Space”, as shown in Exhibit A-3 of the First Amendment to Lease.

 

2.                                       Rentable Square Footage of the Leased
Premises set forth in the Reference Data Section is increased by the area of the
Expansion Space, 5,198 square feet, making the total area approximately 12,995
square feet, effective on the Third Amendment Commencement Date, defined below.

 

3.                                       The Lease Term set forth in the
Reference Data Section is extended through February 28, 2009.

 

4.                                       The Base Rent set forth in the
Reference Data Section is revised to substitute the following schedule effective
on the Third Amendment Commencement Date, which shall be March 1, 2006.

 

Period

 

Annual
Rent

 

Monthly
Rent

 

March 1, 2006 to February 28, 2009

 

$

233,910.00

 

$

19,492.50

 

 

5.                                       The Tenant shall be responsible for the
cost of electricity consumed through lights and outlets, which shall be
sub-metered and billed to Tenant as per current practice.

 

6.                                       After the Third Amendment Commencement
Date, Base Operating Costs and Base Taxes shall remain the same as previously
set forth in the Amended Reference Data Section.

 

7.                                       After the Third Amendment Commencement
Date

Tenant’s Proportionate
Share:                                                                                                       
32.675%

 

8.                                       Tenant acknowledges that Landlord has
met its obligation with respect to Landlord’s Second Amendment Construction and
that Landlord has no further obligation therefor.

 

--------------------------------------------------------------------------------


 

9.                                       Landlord and Tenant agree that the
Leased Premises shall be delivered in “as is” condition except that Landlord
shall perform the following work prior to the Third Amendment Commencement Date:

 

Patch and paint all walls within the Expansion Space with one coat of the
existing color

Clean the carpet in the Expansion Space

Repair the broken window

Replace stained ceiling tiles throughout the Leased Premises

Clean VCT throughout the Leased Premises

 

10.                                 Lease Security:  Tenant shall extend the
Letter of Credit in the amount of $58,000 in favor of Landlord through the end
of the Lease Term as extended herein.

 

11.                                 Broker:  Landlord and Tenant warrant that no
real estate brokers other than A. W. Perry Management Corp. are involved in this
Lease Extension and Tenant hereby indemnifies Landlord for any claims for
commissions other than to the broker named above.

 

12.                                 The capitalized terms contained herein shall
have the same meaning as those terms contained in the Lease, First Amendment to
Lease and Second Amendment to Lease.

 

13.                                 Except as herein expressly set forth, the
Lease shall remain unchanged and is hereby ratified and remains in full force
and effect.

 

Executed under seal this 24th  day of February , 2006.

 

 

LANDLORD:

 

 

1050 Hingham Street Realty Trust

 

 

 

 

 

 

 

By:

   /s/ Illegible

 

 

Trustee and not individually

 

 

 

 

TENANT:

 

 

BioSphere Medical, Inc.

 

 

 

 

 

 

By:

   /s/ Peter Sutcliff (2/22/06)

 

 

duly authorized

 

 

--------------------------------------------------------------------------------


 

AMENDED REFERENCE DATA

REFLECTING THIRD AMENDMENT

 

As used in this Lease, the following terms shall have the respective meanings
set forth below except when and to the extent reference is made to particular
Sections of the Lease:

 

Date of Lease:

 

January 7, 2000

 

 

 

 

 

 

 

Date of Amendments:

 

First Amendment
Second Amendment
Third Amendment

 

June 27, 2000
January 21, 2005
January      , 2006

 

 

 

Landlord:

 

John H. Spurr, Jr. and William G. Constable, Trustees of 1050 Hingham Street
Realty Trust.

 

 

 

 

 

Landlord’s Address:

 

20 Winthrop Square, Boston, Massachusetts 02110-1229.

 

 

 

 

 

Tenant:

 

BioSphere Medical, Inc., a Delaware Corporation.

 

 

 

 

 

Tenant’s Address:

 

1050 Hingham Street
Rockland, Massachusetts 02370

 

 

 

 

 

Property:

 

Landlord’s land and improvements thereon known as 1050 Hingham Street, Rockland,
Massachusetts 02370.

 

 

 

 

 

Building:

 

The three-story building located on the Property.

 

 

 

 

 

Leased Premises:

 

A portion of first floor of the Building as shown on Exhibit A-1.

 

 

 

 

 

Rentable Square Footage of the Leased Premises:

 

Prior to First Amendment 7,797 square feet.
Prior to Second Amendment 12,995 square feet.
Prior to Third Amendment 7,797 square feet.
After Third Amendment 12,995 square feet.

 

 

 

 

 

Total Rentable Square Footage of the Building:

 

39,771 square feet.

 

 

 

 

 

Use of Leased Premises:

 

Administrative offices for a medical device company and ancillary uses related
thereto including research and development and light manufacturing to the extent
described in Exhibit D attached hereto     and incorporated herein, provided
that such research and development involve no hazardous materials, solid waste,
noise or fumes beyond the Leased Premises or any impact on the Building,

 

 

--------------------------------------------------------------------------------


 

 

 

  its operations or the operations of other tenants in the Building.

 

 

 

 

 

Lease Term:

 

Eight (8) years, ten (11) months (original term – five (5) years, extension per
Second Amendment – two (2) years of which only eleven months were completed
prior to the Third Amendment, extension per Third Amendment – three (3) years
ending February 28, 2009)

 

 

 

 

 

Specified Commencement Date:

 

March 15, 2000

 

 

 

 

 

Commencement Date:

 

The Specified Commencement Date or such other date as is determined in
accordance with the terms of Section 3.

 

 

 

 

 

Second Amendment Commencement Date:

 

April 1, 2005

 

 

 

 

 

Third Amendment Commencement Date:

 

March 1, 2006

 

 

 

 

 

Base Rent:

 

 

 

 

Periods

 

Annual
Base Rent

 

Monthly
Installment

 

March 15, 2000 to July 14, 2000

 

$

155,940.00

 

$

12,995.00

 

July 15, 2000 to March 14, 2003

 

$

270,296.00

 

$

22,524.67

 

March 15, 2003 to March 31, 2005

 

$

276,143.75

 

$

23,011.98

 

April 1, 2005 to February 28, 2006

 

$

155,940.00

 

$

12,995.00

 

March 1, 2006 to February 28, 2009

 

$

233,910.00

 

$

19,492.50

 

 

Lease Security:

 

An irrevocable letter of credit (the “Letter of Credit”) or cash Security
Deposit of $140,000 at the Commencement Date and $234,000 after the execution of
the First Amendment, to be reduced as scheduled below, subject to Section 4.

 

 

 

 

 

 

 

Period

 

Amount

 

 

 

 

 

3/15/00 – First Amendment Execution

 

$

140,000

 

 

 

 

 

First Amendment Execution – 3/14/01

 

$

234,000

 

 

 

 

 

3/15/01 – 3/14/02

 

$

198,000

 

 

 

 

 

3/15/02 – 3/14/03

 

$

157,800

 

 

 

 

 

3/15/03 – 3/14/04

 

$

110,500

 

 

 

 

 

3/15/04 – 2/28/09

 

$

58,000

 

 

 

 

 

 

 

Base Operating Costs:

 

Prior to Second Amendment: Operating Costs for the calendar year

 

 

--------------------------------------------------------------------------------


 

 

 

2000, grossed up to reflect 100% occupancy for a full calendar year.

 

 

 

 

 

 

 

Prior to Third Amendment: Operating Costs for the calendar year 2004, grossed up
to reflect 100% occupancy for a full calendar year.

 

 

 

 

 

 

 

After Third Amendment: Operating Costs for the calendar year 2004, grossed up to
reflect 100% occupancy for a full calendar year ($324,954.44). This base year
amount is net of the annual amount paid towards such costs by the basement
tenant and Operating Costs for all subsequent years shall be adjusted to reflect
the amount borne by the basement tenant in those years.

 

 

 

 

 

Base Taxes:

 

Prior to Second Amendment: Taxes for the fiscal year ended June 30, 1999.

 

 

 

 

 

 

 

Prior to Third Amendment: Taxes for the fiscal year ended June 30, 2005.

 

 

 

 

 

 

 

After Third Amendment: Taxes for the fiscal year ended June 30, 2005
($47,493.11). This base year amount is net of the annual amount paid toward such
costs by the basement tenant and Taxes for all subsequent years shall be
adjusted to reflect the amount borne by the basement tenant in those years.

 

 

 

 

 

Electricity:

 

Prior to First Amendment $6,627.45 per year or $552.29 per month. After First
Amendment $11,825.00 per year or $985.42 per month.

 

 

 

 

 

 

 

After Second and Third Amendments Tenant shall be responsible for the cost of
electricity consumed through lights and outlets, which shall be sub-metered and
billed to Tenant as per current practice.

 

 

 

 

 

Tenant’s Proportionate Share:

 

Prior to First Amendment 19.605%.

 

 

 

Prior to Second Amendment 32.675%.

 

 

 

Prior to Third Amendment 19.605%

 

 

 

After Third Amendment Commencement Date 32.675%

 

 

 

 

 

Insurance:

 

$1,000,000/$3,000,000 per occurrence public liability;
$1,000,000 per occurrence property damage.
Personal Property insurance for all risks to full insurable value of
personalty in the Leased Premises.

 

 

--------------------------------------------------------------------------------


 

Condition of Leased Premises:

 

Per Paragraph 9 of Third Amendment to Lease

 

 

--------------------------------------------------------------------------------